***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              KAREN ZILKHA v. DAVID ZILKHA
                       (AC 39714)
                      Alvord, Prescott and Eveleigh, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    denying his motion for modification of custody and visitation and his
    motion for order. The parties’ separation agreement, which had been
    incorporated into the dissolution judgment, provided, inter alia, that the
    parties would share joint physical custody of their two minor children,
    even though access by the defendant to the children was by therapeutic
    parenting time only, and that the children would reside with the plaintiff.
    Following the dissolution of the parties’ marriage, the trial court ren-
    dered judgment on a stipulated agreement between the parties concern-
    ing efforts to reunify the defendant with his children, including the
    retention of certain therapists for the children. Thereafter, the defendant
    filed a motion seeking to open the dissolution judgment to modify the
    custody and visitation orders in effect and a motion for order, which
    both sought, inter alia, to enforce the stipulated agreement regarding
    reunification and to continue the reconciliation in order to reunite the
    defendant with the children. The trial court denied both of the defen-
    dant’s motions and ordered that, inter alia, he would not have any legal
    right to direct access to the children, and that the extent of such contact,
    if any, would be determined solely by the children. Held:
1. The defendant could not prevail on his claim that the trial court abandoned
    its obligation to decide the matter before it and improperly delegated
    its statutory authority regarding custody and visitation by granting the
    children a considerable level of control over the extent of the defendant’s
    access to them: that court, rather than delegating its responsibility,
    properly exercised its decision-making authority and met its obligation
    to decide issues of custody and visitation by denying the defendant’s
    motions, as the court did not ask any other person to decide whether
    the defendant should have any right to custody or visitation, fully
    weighed the facts presented and the competing interests of all the par-
    ties, set forth the proper legal framework, and rendered a decision on
    the merits, which articulated in detail the basis for its decision denying
    the defendant’s motions; moreover, the defendant failed to show that
    the court abused its discretion by failing to consider the best interests
    of the children or any established public policy, and the fact that the
    court’s order left open the possibility of voluntary visits at the discretion
    of the children did not transform the court’s decision-making into imper-
    missible delegation.
2. This court found unavailing the defendant’s claim that the trial court
    improperly relied on events that occurred between 2004 and 2007 in
    reaching its decision to deny his motions, and disregarded what he
    described as an indication to the parties during the evidentiary hearing
    that such evidence was too remote and insufficiently weighty for proper
    consideration by the court; the trial court properly exercised its discre-
    tion by weighing all the facts and circumstances of the family situation,
    and it did not indicate during the proceedings that it would not consider
    or rely on evidence occurring before 2007, or that it otherwise precluded
    or limited the scope of the parties’ presentation of evidence, as the
    court encouraged the parties to focus on the most relevant facts relating
    to the then current feelings and their conduct, and it was not improper
    or surprising that such guidance from the court was necessary and
    appropriate to maintain an orderly and timely presentation of the
    evidence.
3. The defendant could not prevail on his claim that the trial court improperly
    considered and adopted the recommendations made by the children’s
    guardian ad litem because she chose to function as an attorney for the
    minor children instead of fulfilling her obligations as a guardian ad litem:
    the record did not support the defendant’s claim that the guardian ad
    litem blindly advocated for the children rather than exercised her own
    discretion in making her recommendations to the court, and although
    the court indicated that the guardian ad litem’s recommendation assisted
    it in its own independent calculus of what relief would be in the best
    interests of the children, the court never indicated that it was simply
    adopting the recommendations of the guardian ad litem, and it also
    carefully considered and discussed in its decision other contrasting
    viewpoints; furthermore, the guardian ad litem’s testimony and opinion
    were subject to cross-examination by the defendant’s counsel, who was
    free to explore the defendant’s allegations of bias and failure to adhere
    to her obligations as guardian ad litem.
4. The defendant’s claim that the trial court, in reaching its decision, improp-
    erly relied on an erroneous factual finding that the parties’ reconciliation
    therapist had ended reconciliation therapy with the parties was unavail-
    ing: whether the therapy was in fact ended by the professionals or
    whether the parties simply stopped attending on their own, there was
    nothing in the court’s analysis that suggested that that was an important
    or material factor in its decision to deny the defendant’s motions, as it
    was the failure of the therapy to alter the destructive behaviors of the
    parties that led the court to its conclusion that continuing therapy was
    unlikely to be in the best interests of the children, and, thus, even if
    the court’s finding that the reconciliation therapist ended reunification
    therapy was a factual error, when the court’s remaining unchallenged
    findings were considered as a whole rather than focusing on that one
    alleged inaccuracy, there was ample support in the record for the relief
    ordered by the court.
      Argued November 30, 2017—officially released March 13, 2018

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford and tried to the court, Abery-Wetstone,
J.; judgment dissolving the marriage and granting cer-
tain other relief; thereafter, the court, Emons, J., ren-
dered judgment on a stipulated agreement between the
parties concerning efforts to reunify the defendant with
his minor children; subsequently, the matter was trans-
ferred to the judicial district of Waterbury; thereafter,
the court, Hon. Barbara M. Quinn, judge trial referee,
denied the defendant’s motion for modification of cus-
tody and motion for order; subsequently, the court,
Hon. Barbara M. Quinn, judge trial referee, denied
the defendant’s motion to reargue, and the defendant
appealed to this court. Affirmed.
  Edward N. Lerner, with whom, on the brief, was
George Kent Guarino, for the appellant (defendant).
  D. Suzanne Snearly, guardian ad litem for the
minor children.
                         Opinion

   PRESCOTT, J. In this highly protracted and bitterly
contested family matter, the defendant, David Zilkha,
whose marriage to the plaintiff, Karen Kaiser,1 was dis-
solved in 2005, appeals following the denial of postdis-
solution motions that sought to modify existing orders
governing custody and visitation rights of the defendant
with respect to the parties’ children, who are now teen-
agers. The defendant claims on appeal that the court
improperly (1) delegated its judicial function and failed
to consider both the best interests of the children and
public policy by granting the children considerable con-
trol over the defendant’s level of access to them; (2)
relied on events that occurred between 2004 and 2007,
despite having informed the parties that such evidence
was too remote and insufficiently weighty for consider-
ation; (3) adopted the recommendation of the children’s
guardian ad litem, despite the guardian ad litem’s
alleged abandonment of that role; and (4) relied on an
erroneous factual finding that reconciliation therapy
had concluded, purportedly in direct contradiction to
testimony provided by the parties’ reconciliation thera-
pist. Additionally, the defendant requests by way of
relief that, if this court agrees with all or parts of his
claims, we should exercise our inherent equitable
authority and order, without a remand, that the children
participate in one of the reunification programs identi-
fied in his proposed orders to the trial court. For the
reasons that follow, we reject the defendant’s claims
and affirm the judgment of the trial court.
   The following procedural history and facts, as set
forth by the trial court, Hon. Barbara M. Quinn, judge
trial referee, in its detailed, thoughtful and well rea-
soned memorandum of decision are relevant to our
discussion of the defendant’s claims. The parties mar-
ried in 1998, and their twin children, Chloe and Jake,
were born a few years later in February, 2001. The
parties ‘‘never were able to form the mutually support-
ive and understanding relationship that a successful
marriage would require. . . . By 2004, their relation-
ship became untenable . . . .
  ‘‘[Despite the plaintiff having commenced divorce
proceedings in late 2003, the parties] remained in the
[marital] home in Connecticut together, and the escalat-
ing tensions were difficult for both of them to endure.
[The defendant] worked in New York for a hedge fund,
which ultimately collapsed. The time constraints of his
position did not permit him to be home with his young
children during the evenings before they were put to
bed. [The plaintiff] assumed the traditional mothering
role to the considerable exclusion of [the defendant],
whom she viewed as unfit to parent. . . . [The defen-
dant] found the proposed loss of the daily society of
his children extremely painful, and so resisted moving
out of the home.’’
   On three separate occasions during the summer and
fall of 2004, the police were called concerning conflicts
between the defendant and the plaintiff. The second
and most significant of the three incidents ‘‘came during
a verbal argument between these [parties] on June 30,
2004, which the children witnessed. [The defendant]
lost control and struck [the plaintiff] that evening. He
struck her in the face several times, and the police
observed [the plaintiff] to have a black eye, ultimately
medically determined to be a fractured eye orbit and
bridge of her nose. [The defendant] denied hitting [the
plaintiff], and blamed it on the children. . . .
   ‘‘[The defendant] was ultimately criminally charged
. . . and vacated the family residence. His children
were then three and one-half years old. He has not
resided with them or had them in his care without
supervision during the day or overnight since that time
. . . .’’2 (Footnotes omitted.)
   ‘‘[The defendant’s] employment situation was also
fraught with difficulties, and the hedge fund where he
was employed collapsed during this time. A Securities
and Exchange Commission (SEC) investigation into the
collapse of the fund and the conduct of its principals,
including [the defendant], resulted in negative publicity.
Among other factors, this negative publicity resulted
in [the defendant’s] continued unemployment in the
ensuing years and to the present time. All these matters
added . . . stress and tension [to] the end of his marital
relationship [and contributed to] his inability to enjoy
free and uninhibited access to his two children.’’
  The plaintiff and the defendant were psychologically
evaluated by Harry Adamakos, a psychologist, from
October, 2004, through March, 2005. The evaluation was
ordered, at least in part, because the plaintiff, at that
time, was seeking sole custody of the children. Ada-
makos prepared a report summarizing his findings as
to each party.3 At the time of the evaluation, the parties
agreed that, prior to the escalation of conflict in 2004,
the children enjoyed a very positive relationship with
the defendant. Adamakos noted that, although the
defendant lacked experience, he probably could learn
to care for the children responsibly, at first for short
periods of time but eventually for a day or two at a time.
Adamakos also believed that the defendant’s ability to
parent the children ‘‘would likely improve as they
become older and move out of the tender years, sup-
porting a plan that would further increase father-child
time as they get older.’’ Despite this evaluation, ‘‘a nor-
mal divorced parent relationship with their father was
not permitted to evolve. The psychological features of
each parent noted in [Adamakos’] evaluation combined
into the ‘perfect storm’ of mutually negatively reinforc-
ing interactions and destructive synergy to prevent a
normal visiting relationship from developing in the
many years that have passed since that time.
   ‘‘[The plaintiff’s] anxiety and need for control over
all aspects of visitation have called into play the worst
of [the defendant’s] needs for denial and excessive
repressive defense mechanisms, all to the detriment of
their two children. The plaintiff does not accept or
believe that it is best and healthy for her children to
have access to [the defendant]. Her rejection of this
central and important tenet of child-rearing and her
beliefs about [the defendant] have led her to completely
frustrate the normalization of [the defendant’s] access
to his children. [The defendant’s] own angry conduct
and at times inappropriate, childishly self-focused deal-
ings with his children have played into her fears and
anxieties, and only strengthened her beliefs in this
regard.’’
   The court also found that the following contributed
to the parties’ inability to implement a normal visiting
relationship between the defendant and his children.
First, the parties never developed any effective means
to communicate about their children, a defect that con-
tinues to the present day. Second, the plaintiff never
could overcome her distrust of the defendant or her lack
of respect for his input regarding parenting decisions,
ignoring the consequences this had on the children.
Finally, the defendant lacked the attentive and focused
parenting skills needed to achieve a successful visiting
relationship with the children, failing to understand or
accept that such a relationship, even under the best of
circumstances, would likely fail to achieve the type of
closeness experienced in intact families.
   The parties eventually entered into a separation
agreement that was approved by the court and incorpo-
rated into the judgment of dissolution rendered on May
31, 2005. ‘‘That agreement provided, inter alia, that they
would share joint physical custody of their children,
who would reside with their mother. Despite this pur-
ported joint custody label, access by the father to the
children was by therapeutic parenting time only . . .
[consisting of] five hours each Saturday, three hours
each Wednesday, with detailed provision for makeup
visits, cancellation and so on.
   ‘‘The agreement also provided for a complicated and
ultimately prohibitively expensive method of supervi-
sion and gatekeeping by the children’s therapist and a
clinical psychologist. There were no detailed provisions
for how [the defendant] might establish his ability in the
future to have unsupervised visitation with his children.
The agreement is silent as to the reasons for such super-
vision, although it can be inferred by the events which
took place in 2004 . . . .’’ (Footnote omitted; internal
quotation marks omitted.) Although the dissolution
judgment was modified several times, those provisions
governing the legal and physical custody of the children,
including that the defendant have only supervised visita-
tion with the children, remained unchanged.
   Between 2005 and 2007, some of the defendant’s
supervised visits with the children were successful and
even enjoyable. The defendant, however, was unhappy
about the cost of supervised visits and what he viewed
as excessive scrutiny as a result of the presence of
supervisors. ‘‘The reports from this time describe [the
defendant] as often unable to respect the children’s
physical boundaries. He would tickle his son far too
long, after being requested to stop. He would tease him
in ways that were uncomfortable for the child. His anger
at [their periodic] negative reactions to him also frus-
trated progress in visitation.’’ Although the defendant
made attempts to end supervision, those efforts failed.
Nevertheless, toward the beginning of 2007, the defen-
dant’s counsel at that time recommended the appoint-
ment of ‘‘a new set of supervisors without the negative
connections that the then existing supervisors and gate-
keeper had with the family. That recommendation,
whether by acceptance or by happenstance, was in fact
followed, and a revised order entered by agreement in
family court. A new team of supervisors was appointed
and the process continued.
   ‘‘The outcome was, unfortunately, no different . . .
[because] the system required by [the plaintiff] in the
initial decree was inherently flawed. Because of such
continued close observation, [the plaintiff’s] obsessive
fears about [the defendant], as well as [the defendant’s]
parenting failures, the very outcome the court orders
were designed to prevent came about. That outcome
was the slow, but complete erosion of the relationship
between [the defendant] and his children. . . .
   ‘‘There was a gap in contact between [the defendant]
and his children during 2007 before a new supervision
plan was put into place. When supervised visits were
resumed, they were conducted by new therapeutic
supervisors . . . . When the supervised visitation con-
cluded in September of 2009, [the primary supervisor]
wrote a summary of the supervision. As to [the defen-
dant] and his then [eight year old] twins, she wrote:
Jake and Chloe are black and white thinkers, with little
room in their ability at this point to think about the
duality of situations. . . . Their belief now is [that the
defendant] is a liar. It is all about one side or the other,
and in this instance it is the negative side. When [the
defendant] tries to challenge the children to recall a
memory and see it from his perspective, the children
feel invalidated and disrespected. . . . Children of this
age have a huge sense of what is right and wrong and
what is fair and unfair. The only way to handle this
situation is to acknowledge the children’s point of view.
. . . [The defendant], himself being a black and white
thinker, has trouble with this concept, and tries to drive
the point home, that it didn’t happen that way. This
only creates power struggles between [the defendant]
and the children and does not enhance their relation-
ship.’’ (Internal quotation marks omitted.)
   ‘‘Of [the plaintiff’s] conduct, [the primary supervisor]
noted that . . . [the plaintiff] is empathic with the chil-
dren, and often is in the mode of I know which further
reinforces their belief that their father is wrong. The
empathy reinforces the polarized differences. That is
not [the plaintiff’s] intention, I believe, but because she
is concerned and aroused emotionally by wanting to
attune to her children’s needs, this activates the chil-
dren’s fears and therefore their fight/flight mechanisms
come into play, which makes them want to avoid these
feelings, which they associate with their father.’’
(Emphasis omitted; footnote omitted; internal quota-
tion marks omitted.) The supervisor did not believe,
however, that the plaintiff was consciously undermin-
ing visitation. The supervisor further maintained that
the defendant exhibited great parental ability as long
as he was being supervised and the children felt calm.
   Nevertheless, ‘‘during this period of supervised visita-
tion when her children were between the ages of six
and eight years old, [the plaintiff] indirectly sabotaged
the visitation. She did this by being overly involved in
exchanges and by soothing Jake and Chloe both before
and after the visitation. As documented in the visitation
notes, she [frequently] scheduled activities and meals
shortly after visitation . . . which caused the chil-
dren’s engagement in the sessions to become minimal
and resisting. Further . . . it was her custom and habit
to keep notes of everything the children said about such
sessions. While she claimed she did not let the children
know she was keeping these notes, it strains the court’s
credulity that her heightened and emotional obsessive
need ‘to protect’ her children would not have been
apparent to them, through her body language, her ten-
sion and her focused interest in what they were saying
about their father.
  ‘‘[The defendant] did not always cover himself in the
cloak of good parenting in these visitations, either. . . .
As he came under scrutiny, his less helpful traits were
called forth and negatively impacted visitation. . . .
[V]isitation ended by September, 2009, after two partic-
ularly unpleasant events.4 A different focus and concern
on his part could have made a significant difference in
his children’s perception of them.’’ (Footnote added.)
   ‘‘[The] visits ended in September, 2009, with no reso-
lution of [the] negative tensions between [the defen-
dant] and his children. . . . [A]t that time, when Chloe
and Jake were eight years old, they had emotionally
aligned themselves with their mother. [The sometimes]
emotionally obtuse conduct [of their father] during visi-
tation supported their negative view of him. The combi-
nation of unhelpful conduct [of] both parents meant
that their children accepted their mother’s anxiety and
concerns about visits. They accepted her belief system
about their father and his family as their own, and their
stance continues to the present time.
   ‘‘Wherever the blame for the cessation of visits in
2009 lies, the fact remains that there were no more
visits until early spring [of] 2014 . . . when Jake and
Chloe were almost thirteen. This is a very significant
length of time for children of this age. The memories
of their father and their sense of any relationship with
him would have eroded just due to that gap in time
alone, never mind the other issues between them . . . .
Both [the defendant’s] parenting deficits, which the chil-
dren still recall, and the lost window of time during
these children’s latency years had important and signifi-
cant consequences for the next and last failed attempt
at reunification.’’ (Footnote omitted.)
   On January 25, 2013, the court rendered judgment on
a stipulated agreement between the parties concerning
efforts to reunify the defendant with the children,
including the retention of therapists Linda Smith and
David Israel for the children. According to the stipula-
tion, ‘‘[t]he therapists [were to] direct who meets with
them, at what time and with what frequency.’’ The trial
court noted that ‘‘[t]he agreement was the result of all
counsel understanding that it was in the children’s best
interest[s] to have contact with their father and his
extended family.5 But even this agreement and order
was frustrated for over a year by [the plaintiff’s] unwill-
ingness to sign the retainer agreement and her detailed
concerns. She has admitted that she did not believe
the reunification would ever go forward. In a very real
sense, although there were subsequently four visits,
reunification did not go forward. It ended prematurely
and did not accomplish the outcome sought . . . .
   ‘‘As had happened before, [the plaintiff] encouraged
her children to believe that each of them could deter-
mine whether or not the visits should continue. Chloe
and Jake were demonstrably extremely resistant to visi-
tation with their father. [The plaintiff] continued her
resistant and undermining behavior, ongoing at that
point for more than ten years . . . . By this time, [the
plaintiff] had perfected the art.’’6 (Footnote added.)
  The four visitation sessions the children had with the
defendant were very stressful for them, and they ‘‘began
to demonstrate and disclose symptoms of their distress
to their mother and their therapist. . . . The children’s
symptoms of distress, in addition to the conduct of their
mother, caused the professionals to end the attempt
at reunification.
  ‘‘There was no rapprochement between the children
and their father possible at this late date when they
were thirteen. [The defendant] and his children have
not had any contact since the last of the four visits
scheduled with [Smith].’’ The trial court agreed with
and credited the following assessment by the guardian
ad litem with respect to the extent of the parental con-
flict at issue in the present case: ‘‘The parents have
demonstrated a complete lack of insight as to the effects
of their inability to communicate after the unfortunate
and dramatic history and, if ordered to participate in
reunification therapy, the children will have the added
emotional distress of the tension involved in bringing
these two parents again within the orbit of the other.
Neither parent accepts responsibility for the familial
circumstances in which the children cope, but instead
blame the other in every aspect. . . . Both believe the
other had ruined his or her respective life and that of
the children.’’
   On April 23, 2014, the defendant filed a motion seek-
ing to open the initial 2005 dissolution judgment to
modify the custody and visitation orders in effect. The
defendant claimed that the plaintiff was in violation of
the January 25, 2013 stipulated judgment and, by way of
relief, sought orders (1) requiring the children’s removal
from the plaintiff’s home, (2) continuing the reconcilia-
tion therapist’s efforts to reunite him with the children,
(3) mandating the plaintiff to pay for all ongoing costs
related to the children’s individual therapy, reconcilia-
tion therapy, and the attorney’s fees of the defendant.
On May 20, 2015, the defendant filed a motion for order
that asked the court (1) to order that the January 25,
2013 stipulated agreement regarding reunification
remain in effect and be complied with, (2) to issue
appropriate orders properly structuring the reconcilia-
tion process, and (3) to award the defendant reasonable
attorney’s fees for bringing and arguing the motion.
   The court conducted an evidentiary hearing on the
defendant’s two postjudgment motions over the course
of ten days beginning on January 13, 2016, and ending
on February 19, 2016. At the close of the hearings, on
February 19, 2016, the defendant filed a statement of
proposed orders amending his original claims for relief.
As described by the court, the statement set forth three
alternative orders in descending order of desirability.
The first two options each sought ‘‘to require the chil-
dren to attend the Building Bridges reunification pro-
gram, either the intensive four day program or the
shorter two day Overcoming Barriers program. The
third option [was to continue] reunification services
with [Smith] and order that the mother undergo therapy
to deal with the issues of the minor children and their
contact with their father. Other claims for relief [were]
for an award of attorney’s fees, to compensate [the
defendant] for [the plaintiff’s] ‘alienation’ of the children
from him, as well as an acknowledgment by the court
with an apology that this matter has taken so long to
reach a contested hearing.’’ The plaintiff, who repre-
sented herself throughout, filed a closing statement that
summarized the testimony in her favor and implied that
nothing should change regarding custody or visitation
because the defendant failed to demonstrate any change
in circumstances.
   During the trial court proceedings, the court heard
recommendations about potential future efforts at fam-
ily reunification, including from Benjamin D. Garber,
an expert witness in psychology and parent/child reuni-
fication therapy offered by the defendant. ‘‘Garber rec-
ommended a program called Building Bridges, for
troubled and alienated parent-child relationships. . . .
He acknowledged that children involved in this program
experience intense pain initially in the process and are
under stress. . . . The Building Bridges program
would require Jake and Chloe to leave the care of their
mother, and attend what is essentially a ‘boot camp’ for
reunification with their father. The intensive program
is a four day residential program with [twenty-four]
hour therapeutic support, then followed by time alone
with their father for a week with continued therapeutic
support. Additionally, there is a period of temporary
custody of the children to their father for ninety days.
The children could also not have any contact with their
mother for a specified period of time. The second option
is a less intensive [two and one-half] day program, titled
Overcoming Barriers, with the same structure and
enforced access thereafter. Both programs prohibit
contact with the parent who has been determined to
be ‘alienating’ the children from their father.’’
   The court also heard testimony from the children’s
past and present guardians ad litem regarding the well-
being of the children and the effects on them of ongoing
reunification efforts. The court summarized as follows:
‘‘With the exception of contact with their father, the
children have been and are doing extraordinarily well
in all other spheres of their lives in the care of their
mother. It speaks well of [the plaintiff] and [her current
husband] and the home they have been able to create for
these children. They are gifted children and excelling
academically. They have full social lives and are well
respected by their teachers and other students. They
are seen as the ‘rock stars’ of their school class by the
school administrators.
   ‘‘On the negative side, the radioactive fallout from
the access disputes between their parents has had an
impact. All reports are that they remain anxious about
whether they will be forced to spend time with their
father by the court or whether, worse yet, custody will
be awarded to him. They do not understand why the
court does not hear them and accept the validity of
their position and emotions about their father.’’
   The present guardian ad litem, Attorney Suzanne
Snearly, indicated to the court that the children ‘‘believe
that their father has not respected them, their physical
boundaries and their positions in the past. . . . [They]
firmly believe right now that they are a prize to be
captured by their [father] at their expense and that of
others. They do not want to be treated that way.’’ (Inter-
nal quotation marks omitted.) She further indicated that
‘‘[t]o be viewed as a prize is offensive to [the children]
. . . and they would be devastated if [the defendant]
were to be awarded custody of them. They feel that
they have been hostages to this protracted litigation.
[Snearly] stated she was sad that they had lost their
childhood in that way and lost the ability to have a full
relationship with their father. In her opinion, litigation
or the Building Bridges program could not create that
which had been lost. The children had shared with her
that they would be more inclined to reach out to their
father if the litigation and forceful efforts to have access
would stop. And allowing them to move forward at their
own pace is what she recommended, after all these
many years of anxiety and protracted litigation. She
believed neither the law nor court orders could provide
a more reasonable remedy than the parties could fash-
ion on their own in ordering their lives privately.’’
Finally, Snearly testified ‘‘that the children did not wish
to be forced to have visitation and that, at this point in
time, they were prepared to explore the issue volunta-
rily and send a report of their doings and lives to their
father every ninety days. She also felt strongly that their
therapy with [Israel] had been enormously beneficial
to them and should continue.’’
   On May 16, 2016, the court issued its memorandum
of decision denying the defendant’s motions. Citing to
the guiding criteria set forth in General Statutes § 46b-
56, the court reached the following conclusions:7 ‘‘[The
defendant’s] capacity and disposition to understand and
meet the needs of [the children] has been limited. [The
plaintiff’s] capacity has been limited only on the issues
of understanding the importance of knowing their
father in the children’s optimal development and
exposing them to detailed information about the ongo-
ing conflict. In all other areas, she has met their needs
very well. The children’s past interactions with their
father have been largely negative, in their view. Some
positive interactions have occurred but not for some
considerable time. They have a close relationship with
their mother. . . . [Both parties have] been guilty of
involving their children in their disputes and litigation.
Overall, in considering these factors as to what is in
these children’s best interests, neither parent fares well
on all measures. As found earlier in this decision, nei-
ther parent fully appreciates the harm each has done
to each other or to their minor children.
   ‘‘As to [the defendant’s] claims, the court begins with
the observation that in a civilized society, it should not
be the custom or practice to punish youthful victims
for the transgression of their elders. [The defendant’s]
preferred solution would force Chloe and Jake to have
contact with him, in a program with therapeutic sup-
ports. It appears to be a method for forced reprogram-
ming of the children and their emotional understanding
of their family constellation. The emotional coercion
of necessity involved in this program would do violence
to these children’s emerging sense of self and ability
to determine their lives. Ordering their attendance at
the program would punish these innocent teenagers for
the inability of their parents to become fully functioning
and emotionally forgiving adults who could leave their
personal war and hatred behind. The court finds that
ordering attendance at the Building Bridges program,
or the less intensive Overcoming Barriers program, to
be a draconian solution in these unusual circumstances.
Forced attendance at either program would mete out
the blame and punishment [the defendant] wishes to
impose on [the plaintiff] on his children. The court
declines to take this shortsighted step.
   ‘‘These children believe that they and their views are
not respected by their father or heard by the court.
The court does find [that] they have internalized their
mother’s emotional landscape and negative views of
their father and made them their own. Whatever one’s
view of how their position about their father came
about, the court finds that for Jake and Chloe, it has
emotional validity and reality, and must be seen in that
light. . . .
  ‘‘The [g]uardian ad litem has suggested and advocated
a solution, which would let these . . . teenagers deter-
mine the progress of access by themselves. Ordinarily,
courts do not empower young people of this age to
make adult determinations. But each case is unique, as
are these two teenagers. Each of them has been given
tacit permission at a younger age to determine the
course of their access to their father. Additionally, there
have been years of court imposed solutions to the Zil-
kha/Kaiser family dysfunction supported by well-mean-
ing attorneys and therapists. None of the proposed
solutions and earlier court orders has resulted in any
meaningful change or increased access.
   ‘‘There are circumstances where it is the public policy
of the state of Connecticut to permit more adult modes
of self-determination by young people under the age of
eighteen. General Statutes § 45a-724 (a) (1), for exam-
ple, provides that a child in foster care who can be
adopted must consent to that adoption [if the child
has attained the age of twelve]. If that consent is not
forthcoming, the planned adoption will not proceed.
The young person is permitted to have a significant
say in [his or] her future, under those circumstances.
Additionally, a young person who is sixteen may seek
to be recognized as an emancipated minor. General
Statutes § 46b-150d permits such a minor, if so emanci-
pated, to live independently and function as a legal
adult. Chloe and Jake, fortunately, do not find them-
selves in either of these statutorily enumerated situa-
tions. But their request to be permitted a similar level
of mature choice is entitled to be recognized. The court
concludes that to do so is in their best interests.
  ‘‘The court finds that it is past time to seek change
and healing for this group of individuals tied by familial
connections. As [Garber] noted in his testimony and
the court also finds, there is a limit to what court orders
can accomplish to achieve personal change in resistant
individuals. The usual court remedies of sanctions,
financial orders and the like are not well suited for
this herculean task. They would serve only to fuel the
ongoing Zilkha family war, as they have for twelve years
in the past.
   ‘‘In this war, this court will seek to impose a cease
fire, a cessation of hostilities and some recommenda-
tions for how lasting peace and recovery might be
achieved. Lasting peace and reconciliation are not out-
comes that can be imposed, either on nations or individ-
uals. But if they are sincerely sought and mechanisms
[are] put in place for their achievement, they may be
secured. It is . . . time to try something new and dif-
ferent.
   ‘‘First, the court finds that it is in Jake’s and Chloe’s
best interests to permit them to move forward at their
own pace to secure a relationship with their father and
his extended family. Their position about access to their
father has been heard and understood. They should not
worry about ‘something’ until they create that ‘some-
thing’ and give it reality.
   ‘‘To continue with these thoughts, the ‘something’ the
court now orders is only whatever ‘something’ they
allow it to become. Both Jake and Chloe shall report
to their father in detail about their lives every ninety
days. They have indicated that they are willing to start
with such contact. As that process becomes more com-
fortable for them, more contact could occur, although
it is not ordered. Telephone, e-mail and other contact
has never been prohibited in this case, although the
parents have considered it to be so. Both children are
encouraged to communicate more often in the future
than their current stated preference when they are
ready to do so. The court encourages them to make it
‘something’ that begins to approach normal parental
access, when they are ready and prepared to do so.
   ‘‘After they have become comfortable sharing some
of their life with their father, they might begin with
phone calls, e-mails or text exchanges and then con-
sider meeting face-to-face at a comfortable place of
their choosing, such as [a] food court in a mall for a
brief snack. Such progression of contact is for them to
determine. All these statements are only suggestions
by the court, to be shaped by Chloe and Jake and their
stated wishes. Both [Israel] and the guardian [ad litem]
should assist them in their efforts.’’
  The court then issued the following orders. With
respect to future access by the defendant to the chil-
dren, the court stated that ‘‘[s]uch access as may evolve
between [the defendant], his extended family and Jake
and Chloe during the less than three years remaining
before Jake and Chloe are eighteen shall be voluntary
and at Jake and Chloe’s choosing and direction. Mini-
mally, it shall be by quarterly written reports provided
by the children about their lives to their father. Hope-
fully, it will progress to more access and, ultimately,
personal contact on a regular basis. Should the children
wish to progress at some point in the future to normal
access, [the plaintiff] must permit alternate weekend
overnight access from Friday through Sunday, some
hours during the week after school, as well as uninter-
rupted vacation time in the summer for up to three
weeks. All such access is to be unsupervised.
  ‘‘[The plaintiff] must also permit access by the Zilkha
extended family, if Jake and Chloe wish it. That access
should begin by sharing information about their lives
with their paternal grandmother, much the same way
they share information with their father, and perhaps
more frequently than every ninety days. The court
encourages both of them to communicate with their
grandmother, as in the past they had a good relationship
with her. Should they wish to do so, they may visit with
her and [the plaintiff] is ordered to facilitate such visits.
  ‘‘The court cautions [the defendant] not to read any
legal entitlement to direct access in any fashion to his
children through these orders. Visitation is always for
the children’s benefit. In this unusual high conflict
family and, given Jake and Chloe’s age, the court has
made it exclusively the minor children’s legal entitle-
ment.’’ (Emphasis added.)
    The court ordered both parties to attend individual
therapy with a therapist. With respect to the defendant,
the court’s order provided that ‘‘[h]is therapist should
assist him in understanding his children and adoles-
cents in general so that when Jake and Chloe are able
to reach out to him, he will be able to respond in
thoughtful and emotionally appropriate, as well as con-
siderate, ways. He is to be guided by the affirmative
steps his children take and not to prematurely initiate
contact on his own. Any such contact as he does have
shall be at their request only.’’ As to the plaintiff, the
court indicated that ‘‘[w]ithin the context of the therapy,
it is suggested that the therapist explore the importance
of access to both parents for the well-being of children
and the consequences of the estrangement and align-
ment with her own views that [the plaintiff] has imposed
upon her children.’’
  The court ordered the children to continue in counsel-
ing with Israel ‘‘as long as he is willing to provide such
assistance and it is therapeutically indicated. If he per-
sonally can no longer continue at some point in the
future, he shall recommend a replacement therapist for
the children. Their mother is ordered to ensure the
two children attend such therapy. Additionally, [Israel],
consistent with the therapeutic goals for the children,
should endeavor to assist in their voluntary reestablish-
ment of a relationship with their father. To that extent
and only if he so requests, the parents and their thera-
pists shall cooperate with any steps he may recommend.
Each of the parties shall sign all necessary releases to
ensure that all therapists are able to communicate with
each other about these steps.’’
   In addition, the court ordered the children’s guardian
ad litem to disseminate copies of the court’s written
decision to the parents’ individual therapists and to
Israel and to ensure that any ordered releases were
signed so that the professionals could communicate
with each other. The court denied the defendant’s
request for attorney’s fees, indicating that ‘‘an order for
payment of such fees can only be designed as punish-
ment. The request to use the court system to bludgeon
the [plaintiff] is denied with prejudice.’’ The court
directed the plaintiff to dismantle her ‘‘war room . . .
in which her litigation materials are kept and where
she works on preparation for the litigation in which she
has been involved.’’ (Internal quotation marks omitted.)
According to the court, dedicating the space to a ‘‘more
peaceful use . . . will signal to the children a signifi-
cant change in their mother’s stance toward their father
and help them all move forward to secure some peace
and healing.’’ The court retained jurisdiction over the
matter for a period of one year with respect to issues
involving access and visitation ‘‘to both streamline fur-
ther litigation and to ensure enforcement of its orders.’’
Finally, although acknowledging the parties’ right to
appeal its decision, the court cautioned that ‘‘[g]iven
their many years of toxic litigation in this family dispute,
their collateral civil litigation, as well as appeals already
taken, the court directs each of them to carefully con-
sider the negative impact of such conduct on their chil-
dren. Neither should act in ways to increase their
children’s anxiety over their future. Such conduct
would not be in their children’s best interests.’’
   The defendant filed a motion for reargument on June
3, 2016, followed by a supplemental memorandum in
support of the motion on June 8, 2016. The court denied
the defendant’s motion on September 28, 2016. This
appeal followed.8
                              I
  The defendant first claims that by granting the chil-
dren a considerable level of control over the extent of
the defendant’s access to them, the court improperly
delegated its judicial function and failed to consider
both public policy and the best interests of the children.
In support of this claim, the defendant primarily relies
upon cases in which our appellate courts have, in differ-
ent circumstances, found that the trial court completely
delegated its decision-making authority to a third party.
See Valante v. Valante, 180 Conn. 528, 532–33, 429 A.2d
964 (1980); Nashid v. Andrawis, 83 Conn. App. 115,
120, 847 A.2d 1098, cert. denied, 270 Conn. 912, 853
A.2d 528 (2004); Weinstein v. Weinstein, 18 Conn. App.
622, 628–29, 561 A.2d 443 (1989). We conclude that
those cases are readily distinguishable from the court’s
action in the present case. Furthermore, the defendant
has failed to persuade us that, in rendering its decision,
the court ignored its obligation to consider the best
interests of the children or ran afoul of public policy.
Accordingly, we reject the defendant’s claim.
    We begin with the applicable law governing custody
and visitation orders as well as our standard of review.
Subsection (a) of § 46b-56 authorizes the Superior Court
in any action involving the custody or care of minor
children, including a divorce action brought under Gen-
eral Statutes § 46b-45, to ‘‘make or modify any proper
order regarding the custody, care, education, visitation
and support of the children . . . according to its best
judgment upon the facts of the case and subject to
such conditions and limitations as it deems equitable.’’
Subsection (b) of § 46b-56 provides in relevant part: ‘‘In
making or modifying any order as provided in subsec-
tion (a) of this section, the rights and responsibilities
of both parents shall be considered and the court shall
enter orders accordingly that serve the best interests
of the child and provide the child with the active and
consistent involvement of both parents commensurate
with their abilities and interests. . . .’’ Subsection (b)
contains a nonexhaustive list of possible orders, ending
with a catchall provision permitting ‘‘any other custody
arrangements as the court may determine to be in the
best interests of the child.’’ Subsection (c) of § 46b-56
provides in relevant part that ‘‘[i]n making or modifying
any order as provided in subsections (a) and (b) of this
section, the court shall consider the best interests of
the child, and in doing so may consider, but shall not
be limited to, one or more of [sixteen enumerated]
factors9 . . . . The court is not required to assign any
weight to any of the factors that it considers, but shall
articulate the basis for its decision.’’ (Footnote added.)
‘‘It is well settled authority that [n]o court in this state
can delegate its judicial authority to any person serving
the court in a nonjudicial function. The court may seek
the advice and heed the recommendation contained in
the reports of persons engaged by the court to assist
it, but in no event may such a nonjudicial entity bind
the judicial authority to enter any order or judgment
so advised or recommended.’’ (Internal quotation marks
omitted.) Nashid v. Andrawis, supra, 83 Conn. App.
120.
   We utilize an abuse of discretion standard in
reviewing orders regarding custody and visitation
rights; see Gallo v. Gallo, 184 Conn. 36, 43, 440 A.2d
782 (1981); Ridgeway v. Ridgeway, 180 Conn. 533, 541,
429 A.2d 801 (1980); although recognizing that whether
the court improperly delegated its judicial authority
presents a legal question over which we exercise ple-
nary review. See Weiss v. Weiss, 297 Conn. 446, 458,
998 A.2d 766 (2010). In exercising its discretion, the
court should consider ‘‘the rights and wishes of the
parents and may hear the recommendations of profes-
sionals in the family relations field, but the court must
ultimately be controlled by the welfare of the particular
child. . . . This involves weighing all the facts and cir-
cumstances of the family situation. Each case is unique.
The task is sensitive and delicate, and involves the most
difficult and agonizing decision that a trial judge must
make. . . . The trial court has the great advantage of
hearing the witnesses and in observing their demeanor
and attitude to aid in judging the credibility of testi-
mony. . . . Great weight is given to the conclusions of
the trial court which had the opportunity to observe
directly the parties and the witnesses. . . . A conclu-
sion of the trial court must be allowed to stand if it is
reasonably supported by the relevant subordinate facts
found and does not violate law, logic or reason. . . .
[T]he authority to exercise the judicial discretion under
the circumstances revealed by the finding is not con-
ferred upon this court, but upon the trial court, and
. . . we are not privileged to usurp that authority or
to substitute ourselves for the trial court. . . . A mere
difference of opinion or judgment cannot justify our
intervention. Nothing short of a conviction that the
action of the trial court is one which discloses a clear
abuse of discretion can warrant our interference.’’ (Cita-
tions omitted; internal quotation marks omitted.) Gallo
v. Gallo, supra, 43–45.
   The defendant’s claim that the court in the present
case abandoned its obligation to decide the matter
before it and improperly delegated its statutory author-
ity regarding custody and visitation simply is not borne
out by the careful and exhaustive decision issued by
the trial court. The court did not ask any other person
to decide whether the defendant should have any right
to custody or visitation. The court fully weighed the
facts presented and the competing interests of all the
parties, set forth the proper legal framework, including
citing § 46b-56, and rendered a decision on the merits,
articulating in detail the basis for its decision denying
the defendant’s motions.
  Because the court properly exercised its decision-
making authority, we summarily reject the defendant’s
reliance upon cases in which this court or our Supreme
Court have reversed a family court’s order on the
ground that the court had improperly delegated a core
decision-making function to a party not ‘‘clothed with
judicial authority.’’ Valante v. Valante, supra, 180 Conn.
532–33; see also Nashid v. Andrawis, supra, 83 Conn.
App. 120–21; Weinstein v. Weinstein, supra, 18 Conn.
App. 628–29. The present case is wholly inapposite to
those cited by the defendant. In each of the cases cited
by the defendant, the court removed itself entirely from
the decision-making process by permitting legal issues
to be resolved through binding arbitration that was
subject to limited judicial review; see Nashid v.
Andrawis, supra, 120–21; or by delegating the court’s
authority and obligation to render a binding decision
to a family relations officer; see Valante v. Valante,
supra, 532–33; or to a guardian ad litem. See Weinstein
v. Weinstein, supra, 628–29. Unlike in those cases, the
court in the present case properly considered and fully
resolved the custody and visitation issues before it by
rendering a decision on the defendant’s motions and
the relief requested therein.
   Simply put, rather than delegating its responsibility,
the court exercised its authority and met its obligation
to decide issues of custody and visitation by denying
the defendant’s motions. This adjudication by the court
was the antithesis of a delegation because it plainly
decided that the defendant should not have any right
to custody or visitation. The fact that the court’s order
left open the possibility of voluntary visits at the discre-
tion of the teenagers does not transform the court’s
decision-making into impermissible delegation.
   The court went to great lengths to consider the poten-
tial benefits the children might gain from independently
reestablishing some relationship with the defendant
while recognizing that ordering visitation, at this late
stage, in light of the children’s deeply ingrained atti-
tudes, was unlikely to magically heal their fractured
relationship with the defendant. The court gave apt
consideration to the children’s desires to have some
control over their lives and the people with whom they
interact. It was entirely appropriate, for the reasons
stated by the court, for it to have considered that the
children were teenagers and to give considerable weight
to their opinions and desires to control their own des-
tinies.
   Ultimately, it was the court’s judicial determination
that the best interests of the children required that the
defendant’s physical access to them be voluntary in
nature, at the choosing and direction of the children.
Such a decision avoided the setting of an arbitrary and
inflexible visitation schedule or reunification regime,
which the family’s history suggests would very likely
lead to further conflicts, and, instead, encouraged and
facilitated a voluntary path to reunification while at all
times making clear that the defendant had no legal
rights in this regard.
   Finally, the court correctly, and on numerous occa-
sions throughout its decision, acknowledged and gave
due consideration to its duty to craft orders that took
into consideration both the best interests of these par-
ticular children and the well established public policy
that children of divorce are usually best served by main-
taining a meaningful relationship with their noncusto-
dial parent. In the present case, in which those
considerations often suggested divergent paths, the
court did an admirable job in taking a balanced
approach. The court recognized that the children would
benefit from a relationship with the defendant and
squarely placed much of the blame for a lack of such
a relationship at the feet of the plaintiff. Nevertheless,
the court could not ignore the defendant’s own poor
behavior or the detrimental effect that would result
from removing the children from the plaintiff and forc-
ing them into one of the requested programs.
   In sum, the defendant has failed to demonstrate that
the court improperly delegated its judicial function. He
also has failed to show that the court abused its discre-
tion by failing to consider the best interests of the chil-
dren or any established public policy. The defendant’s
claim, accordingly, fails.
                            II
  The defendant next claims that the court improperly
relied upon events that occurred between 2004 and 2007
in reaching its decision to deny his motions, disre-
garding what he characterizes as an indication to the
parties during the evidentiary hearing that such evi-
dence was too remote and insufficiently weighty for
proper consideration by the court. We are not per-
suaded.
   In support of this claim, the defendant focuses our
attention to an instance during the presentation of evi-
dence in which the court attempted to encourage the
parties not to focus upon minute details of long past
events but upon the presentation of the evidence most
likely to be germane to the important decision facing
the court. Specifically, at one point in the proceeding,
the self-represented plaintiff, who is not an attorney,
was cross-examining the defendant about details of his
2004 assault of her, attempting to demonstrate that he
had made false statements about the cause of her injur-
ies, something he had admitted during direct examina-
tion. When the cross-examination began to falter
following an objection regarding the admission of
details of a Department of Children and Families report,
the following colloquy occurred:
   ‘‘The Court: Let me say this. I recognize and do not
mean to make any statements about how important this
event has been in your dissolution proceedings and in
the various claims about visitation and access. But it
is now eleven years ago.
  ‘‘So for purposes of this hearing about what’s to hap-
pen next, it has become remote in time. Yes, it informs
your consequential actions from it. But the details of
what was said to whom in 2004 and the accuracy of
those statements today is perhaps not as weighty as
you might feel them to be.
  ‘‘[The Plaintiff]: My—thank you, Your Honor. My rea-
soning is to bring up the veracity of [the defendant]
in situations.
 ‘‘The Court: I hear you, but he has admitted that he
made false statements already.
  ‘‘[The Plaintiff]: Okay. Thank you, Your Honor.
  ‘‘The Court: That this was not true.
 ‘‘[The Plaintiff]: Thank you, Your Honor. I will
move on.’’
  The defendant also directs our attention to an
exchange that occurred during a discussion regarding
scheduling, in particular, the plaintiff’s list of witnesses
she potentially might call for the purpose of authenticat-
ing documents. After agreeing to withdraw a number
of the witnesses, the following colloquy occurred:
 ‘‘[The Defendant’s Counsel]: Okay. I don’t object to
Mr. Magnano as a witness, even though I think—
  ‘‘[The Plaintiff]: I will withdraw him at this point. I
think Your Honor [has] made it abundantly clear that
you would like the further—
  ‘‘The Court: I’m more interested in the more recent
than—I don’t mind having a summary of the past
events—
  ‘‘[The Plaintiff]: A mosaic?
  ‘‘The Court: —but I don’t know that it’s necessary to
prove each and every one of them now.’’
   Having thoroughly reviewed the record, we conclude
that the defendant misconstrues the nature and import
of the preceding colloquies. As previously observed,
in matters involving custody and visitation, the court
properly exercises its discretion by ‘‘weighing all the
facts and circumstances of the family situation.’’ Gallo
v. Gallo, supra, 184 Conn. 44. The court did so in the
present case. We are not aware of any point during the
proceedings in which the court indicated that it would
not consider or rely upon evidence occurring in or
before 2007, as the defendant suggests, or that the court
otherwise precluded or limited the scope of the parties’
presentation of evidence.
  Instead, the court was simply trying to encourage the
parties to focus on the most relevant facts relating to
the current feelings and conduct of the parties. In doing
so, the court never indicated that the historical facts
were irrelevant or that the parties were precluded
entirely from offering evidence regarding them.
   The trial court is responsible for the orderly and
efficient management of its docket. See Sowell v.
DiCara, 161 Conn. App. 102, 132, 127 A.3d 356 (‘‘[m]at-
ters involving judicial economy, docket management
[and control of] courtroom proceedings . . . are par-
ticularly within the province of a trial court’’ [internal
quotation marks omitted]), cert. denied, 320 Conn. 909,
128 A.3d 953 (2015). Accordingly, it is not improper
or surprising that some guidance from the court was
necessary and appropriate to maintain an orderly and
timely presentation of the evidence in the present case.
   We conclude that the court properly admitted and
considered all relevant evidence presented in reaching
its decision. The defendant has failed to demonstrate
that the court abused its discretion in this regard and,
accordingly, we reject his claim.
                           III
  The defendant also claims that the court improperly
considered and adopted the recommendations made
by Snearly, the children’s guardian ad litem, because,
according to the defendant, she ‘‘chose to function as
an attorney for the minor children instead of fulfilling
her obligations as [a] guardian ad litem.’’ The record
does not support this claim.
   We agree with the defendant that the role and func-
tion of a guardian ad litem for a minor child is distinct
from that of an attorney for a minor child. ‘‘Typically,
the child’s attorney is an advocate for the child, while
the guardian ad litem is the representative of the child’s
best interests.’’ (Internal quotation marks omitted.) Ire-
land v. Ireland, 246 Conn. 413, 439, 717 A.2d 676 (1998).
It is axiomatic, however, that, in making a final decision
regarding custody and visitation, ‘‘[a] court is permitted
to seek advice, and accept recommendations, from the
guardian ad litem.’’ Keenan v. Casillo, 149 Conn. App.
642, 661, 89 A.3d 912, cert. denied, 312 Conn. 910, 93
A.3d 594 (2014).
  The defendant has not directed our attention to any
factual findings of the court or other evidence in the
record before us that would support his assertion that
Snearly blindly advocated for the children rather than
exercised her own discretion in making the recommen-
dations that she did. The mere fact that her recommen-
dations that the defendant’s motions be denied aligned
with the wishes of the children does not support a
conclusion that Snearly abandoned her role as a guard-
ian ad litem for the children to don the mantle of their
legal advocate or that her recommendations could not
properly be considered by the court.
   Furthermore, there is nothing to support the asser-
tion that the court simply adopted Snearly’s recommen-
dations in the present case. Snearly testified during
the hearing, detailing her investigation and interactions
with the children. She also made recommendations,
both orally and in writing, about what, in her opinion,
would be in the children’s best interests with respect to
visitations with the defendant and further reunification
efforts. Specifically, Snearly testified that the children
did not want to be forced by the court to have visitations
with the defendant and that they would be emotionally
devastated if that happened. She indicated that any
attempt at forced reunification would be intensely
upsetting for the children. She indicated that forced
participation in the Family Bridges reunification pro-
gram would ‘‘turn their entire lives completely upside
down at a very detrimental point in their life and devel-
opment.’’
   Unquestionably, the court considered Snearly’s opin-
ion as a guardian ad litem as part of its consideration
of the record as a whole. The court never indicated at
any point, however, that it was simply adopting Snear-
ly’s recommendations wholesale. In fact, the court
stated: ‘‘The [guardian ad litem’s] recommendation
demonstrates her compassion for her wards and the
pain they have suffered. It also assists the court in
considering the parties’ claims for relief and what rem-
edy, if any, is available for this group of adults and two
children who stand in the middle of their protracted
conflict.’’ (Emphasis added.) We construe this as an
indication by the court that Snearly’s recommendation
assisted the court in its own independent calculus of
what relief would be in the best interests of the children.
We thus reject as factually unsupported the notion that
the court adopted Snearly’s recommendations.
   Finally, Snearly’s testimony and opinion were subject
to cross-examination by the defendant’s counsel, who
was free to explore the defendant’s allegations of bias
and failure to adhere to her obligations as a guardian
ad litem. Moreover, in addition to Snearly’s recommen-
dations, the court also carefully considered and dis-
cussed in its decision other contrasting viewpoints,
including those from Garber, who recommended and
advocated for the Building Bridges program favored
by the defendant. Ultimately, our review of the record
demonstrates that the court reached its own indepen-
dent decision regarding what would be in the best inter-
ests of the teenaged children moving forward, and did
not simply adopt the recommendation of Snearly as
suggested by the defendant. Accordingly, we reject the
claim and its underlying premise. To the extent that
the defendant truly believes that Snearly failed to exer-
cise her obligations as a guardian ad litem properly,
other avenues were available for addressing those con-
cerns, such as seeking her removal and replacement.
Such allegations simply do not form a basis for reversing
the decision of the trial court in the present case.
                            IV
   Finally, the defendant claims that, in reaching its
decision, the court improperly relied on an erroneous
factual finding, namely, that the parties’ reconciliation
therapist, Smith, had ended reconciliation therapy with
the parties. The defendant argues that the finding is not
supported by the record and is in direct contradiction to
Smith’s own testimony. He also argues that the alleged
error was ‘‘so material to the heart of the matter at
issue as to have changed the outcome of the trial.’’ We
again find the defendant’s claim wholly unpersuasive.
   As previously stated, in reviewing a court’s decision
in family matters, this court defers to the facts as found
by the trial court unless those findings are clearly erro-
neous. ‘‘A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Adams v. Adams,
93 Conn. App. 423, 427, 890 A.2d 575 (2006). ‘‘Where,
however, some of the facts found [by the court] are
clearly erroneous and others are supported by the evi-
dence, we must examine the clearly erroneous findings
to see whether they were harmless, not only in isolation,
but also taken as a whole. . . . If, when taken as a
whole, they undermine appellate confidence in the
court’s fact finding process, a new hearing is required.’’
(Internal quotation marks omitted.) Lambert v.
Donahue, 78 Conn. App. 493, 507, 827 A.2d 729 (2003).
   The defendant directs our attention to certain pas-
sages in the trial court’s decision in which the court
discusses the agreement the parties reached in 2013 to
enter into reunification therapy with Smith. The court
indicated that the parties had only four sessions, they
were very stressful for the children, and ‘‘[t]he chil-
dren’s symptoms of distress, in addition to the conduct
of the mother, caused the professionals to end the
attempt at reunification. There was no rapprochement
between the children and their father possible at this
late date when they were thirteen.’’ The gravamen of
these findings, when read in context, is that the parties
had been unable to benefit in any meaningful way from
their reunification therapy sessions.
  The defendant argues that it was a misrepresentation
for the court to have stated that the professionals ended
the therapy, pointing to testimony by Smith in which
she stated that, in her opinion, she did not believe the
parties had ‘‘reached an end’’ therapeutically and that
the parties may have benefitted from different treat-
ment approaches. In the same testimony, however,
Smith also acknowledged that she did not ‘‘know what
happened because at that point [it] ended, but it just
didn’t go forward after that.’’ Whether therapy was in
fact ended by the professionals or whether the parties
simply stopped attending on their own, there is nothing
in the court’s analysis that suggests that this was an
important or material factor in its decision to deny
the motions of the defendant. It was the failure of the
therapy to alter the destructive behaviors of the parties
that led the court to its conclusion that more of the
same was unlikely to be in the best interests of the
children. Accordingly, even if we were to agree that the
court’s finding that Smith ended reunification therapy
was a factual error, when the court’s remaining unchal-
lenged findings are considered as a whole rather than
focusing on that one alleged inaccuracy, there is ample
support in the record for the relief ordered by the court.
This includes its decision regarding the defendant’s
future access to his teenaged children, with whom he
has never developed any meaningful relationship.
Because the claimed error does not undermine our con-
fidence in the court’s overall fact-finding process, we
conclude that any error was harmless.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Karen Zilkha is now known as Karen Kaiser. Although the trial court
altered the case caption of its memorandum of decision to reflect that name
change, we caption our opinion to reflect the names of the parties as they
appeared in the original pleadings.
   2
     The first incident involving the police happened on June 17, 2004, when,
during a heated dispute, the plaintiff decided she was going to a motel and
taking the children. The defendant grabbed his daughter Chloe and would
not release her despite her screams for the plaintiff. The responding officer
advised the defendant that he would be arrested unless he released the
child, which he eventually did. As described by the court in its memorandum
of decision, ‘‘[t]he third incident occurred during supervised visitation on
October 30, 2004. The police were called by the visitation supervisor, who
witnessed [the defendant] being verbally very aggressive toward [the plain-
tiff] in front of the children. The supervisor terminated the visit because he
was afraid [the plaintiff] would be assaulted by [the defendant].’’ (Foot-
note omitted.)
   3
     With respect to the defendant, Adamakos’ report provided as follows:
‘‘Undoubtedly, [the defendant’s] demeanor and behavioral presentation
improves when he is feeling less defensive, and may indicate the presence
of some psychological strengths which are now under assault by the very
high level of stress he is experiencing (regardless of whether it is caused by
himself or by the situation). There was some indication that [the defendant’s]
response can be somewhat histrionic, and that in this regard, he can be
impulsive and evidence impaired judgment. There was also some sense that
he maintains an attitude of narcissism and a sense of entitlement [that] may
contribute to his occasionally violating the expectations of others. However,
there was lacking indication that he was malicious in his intent. There is
no dispute that he was engaged in severe verbal disputes (tirade at Borders
10/30/2004), some level of physicality (pushing [the plaintiff] 6/30/2004) and
desperate dramatic acts (holding Chloe so that [the plaintiff] could not leave
with her 6/17/2004). He seems to be a person who tends to manage his
stress by finding outlets of escape or recreation. He engages in denial and
repressive defense mechanisms excessively.’’ With respect to the plaintiff,
Adamakos made the following observations: ‘‘[The plaintiff] is a woman
who appears to have a fairly traditional sense of mores and expectations.
Her aspirations have been modest and continued to be centered around
parenting the children. She appears to have needed some assistance in the
transitions in her life, and she sometimes had some difficulties adjusting to
trying circumstances. It would seem as though she may struggle with some
anxiety and dependency related issues, but largely she has compensated
for them over the years. Extreme stress threatens to escalate these needs,
but there is no indication of significant psychopathology for her either,
and in a very straightforward manner, psychological testing supported the
impression that she is functioning normally.’’
   As indicated by the court in its memorandum of decision, Adamakos’
observations were consistent with the court’s own contemporaneous obser-
vations of the parties during the underlying courtroom proceedings.
   4
     The first event occurred in July, 2009, when the children were performing
in a play and asked the defendant not to attend. Because the plaintiff also
did not want him to attend, the supervisor’s company would not supervise
that contact. Nevertheless, the defendant attended the performance, and
his attendance was videotaped by the plaintiff’s spouse, Glen Kaiser. When
asked, the plaintiff told the children that the defendant had attended. As
the trial court found, ‘‘[n]either parent earn[ed] any glory for their conduct.
. . . [The defendant] should have respected his children’s wishes and used
the next visitation session to ask his children to tell him about the play,
which undoubtedly they would have enjoyed. His conduct, if [the plaintiff’s]
resistance to his access to the children is at least a partially conscious
strategy, played right into her hands by his failure to honor the children’s
wishes.
   ‘‘The [plaintiff’s and Glen Kaiser’s] reaction was also not appropriate
and calls into question just how innocent [the plaintiff’s] intentions in her
‘empathy’ with her children have been. The visitation supervisor was focused
only on [the defendant’s] less than exemplary conduct. She constructed,
together with [the defendant], a script for a sincere apology which he did
not follow. The self-indulgent excuses he made upset the children and the
visits deteriorated from then on. Likely, as [Adamakos] noted in 2005, more
than four years earlier, [the defendant’s] ‘denial and excessive defense mech-
anisms’ did not help him in this task.
   ‘‘Some three or four weeks later, there was a visit scheduled between
[the defendant], his mother and the children’s step-grandfather. By way of
background, [the defendant] comes from a prominent extended family, with
members that reside in England and Europe. When they were young, Jake
and Chloe enjoyed a good relationship with their paternal grandmother,
[Jillian] Ritblat, and other members of the family. Over time, [the plaintiff]
put the brakes on these connections and did not support them. [Jillian]
Ritblat testified as to how attenuated their connections had become during
the 2007–2009 supervised visitation period. The children, in 2009, were
extremely resistant to visitation and acted in a manner that can only be
described as contemptuous and extremely rude toward their grandmother
and grandfather. In an ordinary family situation or even visitation situation,
they would have been sanctioned for such conduct. In this instance, however,
therapeutic supervision meant that they were rewarded by the intervention
of the supervisor when the grandparents reacted with some hostility to the
lack of respect shown to them.
   ‘‘There is no doubt the entire situation could have been handled by the
adults with more compassion. But these children were then just eight years
old. That the children’s standoffish, resistant, and at times rude conduct
would not have been acceptable pursuant to the cultural norms of the
grandparents was not considered by anyone. The visit ended prematurely
with many recriminations. Jake and Chloe have not seen their grandmother
since that time, a period of seven years.’’
   5
     The stipulation provided in relevant part: ‘‘The mother will support the
father/child relationship by saying to the children that she and the father
have agreed to stop arguing in court; that she wants them to have a loving
and caring relationship with their father, and that she will support them in
their efforts to rebuild that relationship, because he is their father and
because he cares about them, loves them, and has much to offer them. [The
children’s attorney and their guardian ad litem] will be present when the
mother has this conversation with the children. Both parents will respect
the desires of the children, except they jointly expect the children to engage
and cooperate with their goal to reunite them with their father.’’
   6
     ‘‘On March 9, 2014, Smith wrote an e-mail to the guardian ad litem and
the children’s therapist outlining [the plaintiff’s] resistant actions. [Smith]
stated that: I have offered to try to make this as easy and least disruptive
[as possible] for the children. For example, not taking them out of school.
[The plaintiff] then chooses to take them out of school, and the children
then blame [the defendant] for missed school. They blame [the defendant]
for having to hide in their rooms when the process services came. But who
didn’t open the door? They blame [the defendant] for the court dates over
the last year and all the money that has been spent. But who didn’t sign
the contract and resisted starting the reunification? They vilify every profes-
sional who has not aligned with their viewpoint of no contact ([the] children
and [the] mother). They are looking to make [the defendant] appear bad
that he may be bipolar or [manic]. Yesterday they locked themselves in
their room. A typical parent response would have been to open the door.
Locked doors can be opened, both with tools and/or taking doors off the
hinges. . . . [T]hey didn’t do that. Why not? A clear message was sent to
the children. Yesterday, Chloe had a concert that was supposed to be taken
away. It wasn’t. . . . [The defendant] predicted that the children would go
to the concert last night. . . . He also predicted that the children would
blame him for missing school (after [the plaintiff] chose missing school
instead of a late afternoon [appointment]). . . . I really hope that a fuller
picture of the family dynamics are becoming clear to everyone. There are
many issues to address here. It is not just the children and [the defendant].
This is systemic and needs a unified systemic approach. Otherwise the same
pattern will happen as from the past.’’
   7
     The court earlier in its decision had reached the following conclusion
based upon its review of the exhibits and testimony presented by the parties:
‘‘[T]he truth of each of these parents’ assertions against the other lies some-
where between the extremes they present. The plaintiff cannot acknowledge
or recognize the manner in which her excessive anxiety and compulsive
fears about [the defendant] have impacted her children and their reaction
to their father. Conversely, the defendant only now appears to recognize
how [the plaintiff’s] conduct and the children’s mirroring actions triggered
his overblown and faulty parenting reactions. The parties’ testimony and
demeanor in court amply demonstrated their ability and willingness to con-
tinue their negative and toxic interactions.
   ‘‘[Although] greater fault in bringing about the complete failure of access
between the children and their father can perhaps be assigned to the [plain-
tiff], neither of these parents is blameless. For [the children], the amount
of blame to be assigned [to] each of their parents has little meaning. Both
have lost sight of the children’s need to have the unhampered love and
affection of both parents. Their war over their children brings the biblical
example of King Solomon’s ruling vividly to mind. Unfortunately, the biblical
sword has already fallen on Jake and Chloe.’’
   8
     The plaintiff never filed an appellee’s brief in this matter. On April 13,
2017, this court issued an order indicating that the appeal would be heard
solely on the basis of the appellant’s brief, appendices and record as defined
by Practice Book § 60-4. Thereafter, the guardian ad litem filed a brief in
opposition to the defendant’s appeal. See Practice Book § 67-13.
   9
     The statutory factors are as follows: ‘‘(1) The temperament and develop-
mental needs of the child; (2) the capacity and the disposition of the parents
to understand and meet the needs of the child; (3) any relevant and material
information obtained from the child, including the informed preferences of
the child; (4) the wishes of the child’s parents as to custody; (5) the past
and current interaction and relationship of the child with each parent, the
child’s siblings and any other person who may significantly affect the best
interests of the child; (6) the willingness and ability of each parent to
facilitate and encourage such continuing parent-child relationship between
the child and the other parent as is appropriate, including compliance with
any court orders; (7) any manipulation by or coercive behavior of the parents
in an effort to involve the child in the parents’ dispute; (8) the ability of
each parent to be actively involved in the life of the child; (9) the child’s
adjustment to his or her home, school and community environments; (10)
the length of time that the child has lived in a stable and satisfactory
environment and the desirability of maintaining continuity in such environ-
ment, provided the court may consider favorably a parent who voluntarily
leaves the child’s family home pendente lite in order to alleviate stress in the
household; (11) the stability of the child’s existing or proposed residences,
or both; (12) the mental and physical health of all individuals involved,
except that a disability of a proposed custodial parent or other party, in
and of itself, shall not be determinative of custody unless the proposed
custodial arrangement is not in the best interests of the child; (13) the child’s
cultural background; (14) the effect on the child of the actions of an abuser,
if any domestic violence has occurred between the parents or between a
parent and another individual or the child; (15) whether the child or a sibling
of the child has been abused or neglected, as defined respectively in section
46b-120; and (16) whether the party satisfactorily completed participation
in a parenting education program established pursuant to section 46b-69b.’’
General Statutes § 46b-56 (c).